Dissenting Opinion by
Judge Nunn.
In deciding to reverse this ease the other members of the court have reached the conclusion that section 113 of the Code permitting alternative pleading is not applicable. My view of this matter is so very different that I feel constrained to dissent from their opinion. The effect of this ruling of the court, in my judgment, will lead to endless confusion, if not disaster, to many deserving litigants, and the facts here bring forcibly to mind this danger.
It was an interstate train until it reached Russell-ville, and there a train order from the dispatcher was handed to the conductor and engineer in charge. By virtue of this order the train, consisting of the same cars, engine and crew, on the same road-bed which was an interstate highway, became an intrastate train. The delivery of the train order, and the accident occurred at the same station, and practically at the same time. It was a telegraphic order, and from its very nature a secret one. Only the railroad company and its officers in charge of the train knew, or could know, of this order that worked such a sudden transition in the character of the train.
It has been adjudged that it is not difficult to determine whether the business of the carrier is intrastate or interstate commerce. Conceding the accuracy of that judgment, it certainly assumes a full knowledge of all the facts, and no judge of discretion would undertake to decide the question until all the proof be in. In advance *450of the trial, and in a great number of cases, none but the railroad company could or did know what character of commerce the train is engaged in. If one does not know all the facts, there is at least an even chance that he will make the fatal mistake of basing his action upon facts within the purview of the Federal law, only to discover, after perhaps a year’s litigation, that the state law alone is applicable — a non-suit results, and a plea of limitation interposed as a bar to any further effort to recovery.
While subsection 4 of section 113 of the Civil Code was enacted long before the Federal Employers’ Liability Act, and not in contemplation of it, yet its purpose was to meet just such conditions, and it has served that purpose for a great many years. I can see no good reason for taking it out of service now. Trains of common carriers are engaged in interstate, or intrastate commerce, one or the other, and an essential fact for recovery in actions of this nature is what kind of commerce the train was engaged in; for, as correctly stated in the opinion of the court, if interstate commerce the Federal law only applies, and the state law alone is applicable if it is intrastate commerce. That fact, that is, the kind of commerce in which it is engaged, like many other facts in all forms of actions, is peculiarly within the knowledge of the adverse party. Even under the common law, and independent of our Code, where the facts to be alleged are peculiarly known, or presumed to be known, to the opposite party, less certainty and particularity are required of the pleader than in ordinary cases. (6 Ency. Pld. & Pr., 271.) But the Code of Practice, by the section referred to, goes farther than this, and specifically confers, upon claimants the right to plead alternatively that the one or the other fact is true, if he does not know which. The reason for this rule of the Code is the same upon which the above named practice at common law is founded. The adverse party knows which fact is true, and no right of his is prejudiced by the Code provision permitting the. alternative statement. And knowing which fact is true, he should disclose it, and not seek to make the other party elect. Analogous is the requirement upon defendant ■ when he seeks to have return of summons quashed because of mistake in the name of party defendant, or upon his special demurrer for defect of parties, he is required to disclose the real name of the defendant, or parties in interest.
*451To me the Code provision is too plain for misunderstanding. A party may — not in some cases merely, nor except in the case of a railroad company, but may in all cases, against any party allege alternatively the existence of one or the other fact, if he state that he does not know which of them is true. The plaintiff did exactly that in this case, and nothing more. The Code permits it, and that ought to be sufficient. She does not plead a legal conclusion, or say that this law or that is appliedble, but she pleads alternatively the fact that the train was either engaged in interstate or intrastate commerce, and she does not know which. It is no answer to say that her purpose was to invoke the application of both the State and Federal statutes. Both were enacted fo^the benefit of litigants, and she had a right to invoke the aid of either if the facts should come within the purview of their provisions. She was not claiming under both laws, but under that law which one fact would make applicable to her case, and that one fact she did not, and could not, know, but which was within the knowledge of the railroad company.
Neither can it be said that there was a misjoinder, or that she was attempting to join two causes of action.' She had but the one grievance, and a single cause of action against one party for the same negligent acts. If the negligent acts be proven the defendant is liable under either the State or Federal law.
Neither should her right to plead alternatively be denied by saying that under the two laws there is a difference in the parties for whose benefit a recovery may be had, or that the rights and liabilities of the litigants are different, and for that reason there would be confusion in pleadings, and in the introduction of evidence. There would be more force in this argument if we were permitted to repeal the Code provision. Since that is out of our province, and, as I view it, the Code plainly authorizes it, an objection to the Code, for the confusion arising from it should be addressed to the legislature, which alone has power to repeal or modify it. Moreover, the defendant can save itself and the court from any possible confusion by disclosiug the facts bearing upon the question. The only difference in proof required under the two laws is the matter of heirs at law of decedent, and their dependency. The court by hearing proof upon this point at the close of the testimony may preserve every right of both parties without any possible detriment to either.
*452It is true the U. S. Supreme Court in the case of St. L., S. F. & T. Ry. Co. v. Seale, 229 U. S., 156, has held that there can he no alternative right of action under the State or Federal law because the Federal law supersedes the State law if the injury arises from interstate commerce. For that reason the party cannot choose at his pleasure under which law he will proceed since the facts must choose, or determine for him. But it is one thing to plead and rely alternatively on the State and Federal statutes, and quite another thing to plead alternatively the existence of one or another fact when he is entitled to recover if either fact exists.
Moreover, I fail to see in what way the appellant was prejudiced by the court’s failure to require an election. In view of the fact that the train causing the death was engaged in intrastate commerce, the only superfluous or hurtful evidence admitted was as to the intestate’s heirs at law, and their dependency upon him. When the character of the train was ascertained, the court orally admonished the jury that they should not give any consideration to that evidence, and again in its written instructions reiterated that statement. We are disposed to attribute to a jury Solomon-like wisdom in questions of fact. On a matter of excluded testimony why should we regard them as controlled and influenced by child-like impressions? We must assume that they are men of intelligence and probity sufficient to feel themselves bound by oath to observe the law of the case as given to them by the court, and therefore I am forced to the conviction that they did disregard the evidence above referred to.
The necessity of dissenting from my associates of the court is not only unpleasant, but embarrassing. For their ability, and their honesty of opinion, and sincerity of purpose, I have the utmost respect. It may seem a light thing to dissent because one thereby in a measure escapes responsibility for the effect of the opinion, but because of my respect for the other members of the court it is to me a most serious undertaking. But notwithstanding these considerations, I cannot refrain from giving expression to my opinion upon this question.